 

 

 

 

 

USDC SBNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

 

x DATE FILED: _/2-/6//9

 

 

 

 

ROSANNE KAPLAN-DINOLA,
Plaintiff,

-against- : ORDER
15 CV 8139 (NRB) (KNF)

BOARD OF EDUCATION OF THE CITY SCHOOL
DISTRICT OF THE CITY OF NEW YORK, et al.

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that the settlement conference scheduled previously in the
above-captioned action for December 11, 2019, shall be held on January 9, 2020, at 2:30 p.m., in

courtroom 228, 40 Centre Street, New York, New York.

 

Dated: New York, New York SO ORDERED:
December 6, 2019 . ~
[Curtin Cothavel ee
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
